Citation Nr: 0910292	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-25 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether 
entitlement to service connection is warranted.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gastrointestinal 
problems.

5.  Entitlement to service connection for substance abuse.

6.  Entitlement to service connection for a chemical 
imbalance.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety and depression.

REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 2005 and 
October 2007 by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for a heart condition, 
hypertension, gastrointestinal problems, substance abuse, a 
chemical imbalance, and a back condition secondary to PTSD 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by the 
RO in January 1997 and was not appealed; the January 1997 
rating action was the last final denial as to that issue on 
any basis before the present attempt to reopen the claim.  

2.  The evidence received since the January 1997 rating 
decision is new and raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for PTSD, and therefore is material evidence.  

3.  There is no competent evidence which shows that the 
Veteran had an acquired psychiatric disorder, to include 
anxiety and depression, while in service or that any 
psychiatric disorder is related to active military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  An acquired psychiatric disorder to include anxiety and 
depression, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for New and Material Evidence

In January 1997, after reviewing the service and post-service 
treatment records, the RO denied the PTSD claim because a 
current diagnosis was not of record and the evidence was 
inadequate to establish that a stressful experience occurred.  
The Veteran did not appeal the decision.  Thus, the claim 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2008).  In 2005, the Veteran filed an 
informal claim, seeking to reopen the matter.  

Applicable law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim, which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2008); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Veteran's request to reopen his PTSD claim was 
filed in 2005, so the amended regulatory provisions governing 
new and material evidence are applicable.  Consequently, the 
appeal will be decided under the current version of section 
3.156(a), as is outlined in the decision below. 

By regulation, "new" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the January 
1997 RO decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

Since the January 1997 RO decision, new and material evidence 
has been submitted.  Of record is a provisional diagnosis of 
PTSD.  Also of record are Internet articles and a statement 
from the Veteran regarding the stressful events that occurred 
during his military service, which be believes are the basis 
of his PTSD diagnosis.  As such, the evidence is new, in the 
sense that it was not of record when the RO denied the claim 
and it is material, particularly, in view of the less 
stringent standard for materiality set forth in Hodge.  That 
is, it is material because it addresses the fundamental 
requirements for service connection - namely, a description 
of a potentially verifiable in-service stressor event and a 
PTSD diagnosis, overcoming the reasons the RO previously 
denied the claim.  New and material evidence has been 
submitted; thus, the claim of entitlement to service 
connection for PTSD is reopened.

The reopened claim is addressed further in the Remand portion 
of the decision.


Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Anxiety and Depression

The Veteran contends that he has anxiety and/or depression 
which had their onset during military service.  However, STRs 
are negative for treatment or diagnosis of any psychiatric 
symptoms.  At his separation in December 1970, he reported no 
pertinent psychiatric complaints at that time.  Clinical 
evaluation of his psychiatric status was within normal limits 
and the examination report does not reference the presence of 
mental problems or impairment of any sort.  As such, the STRs 
do not affirmatively establish that an acquired psychiatric 
disorder, to include anxiety or depression, had its onset 
during military service.

Likewise, no medical records immediately subsequent to 
service contain diagnoses of any pertinent disability.  In 
fact, the claims folder is devoid of any treatment records or 
other medical documents pertaining to the Veteran's claimed 
depression until 2003, when he began fairly regular 
psychiatric treatment for severe depression and grief issues.  
At that time, he had witnessed the death of his common law 
wife in a motor vehicle accident.  The Veteran was later 
treated for symptoms of anxiety in 2004.  

These dates leave a significant 33-year gap between service 
separation and the initial confirmation of the disability, 
with no clinical support for acute or inferred manifestations 
or continued symptoms.  The absence of evidence of a 
psychiatric disorder in the STRs or of persistent psychiatric 
symptoms between separation from service along with the first 
evidence of depression many years later constitutes negative 
evidence tending to disprove the assertion that the Veteran 
was disabled from any disease or injury during his service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  

Indeed, there is nothing in the claims file, which would tend 
to establish that the Veteran's claimed psychiatric disorder 
is related to his military service other than his 
contentions.  The Board does not doubt the sincerity of the 
Veteran's belief in this claimed causal connection.  However, 
as a layman, he simply does not have the necessary medical 
training and/or expertise to determine the cause of his 
psychiatric symptomatology.  As it is the province of trained 
health care professionals to enter conclusions, which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
Veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (a layperson is generally not competent to 
opine on a matter requiring knowledge of medical principles, 
such as causation or diagnosis).  

For the reasons stated above, the preponderance of the 
evidence is against the claim, and there is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in September 2007 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Although it is no longer required, the Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  The September 2007 letter also 
informed him of the information required by Dingess, supra.  
Moreover, he has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders, supra.  
Thus, the Board concludes that all required notice has been 
given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The available in-
service and post-service treatment records are in the claims 
file.  Although the Veteran was not specifically examined for 
the purpose of addressing his anxiety and depression; given 
the facts of this case a VA examination is not required.  
VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a disease manifesting during an applicable 
presumptive period, and an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability.  
38 U.S.C.A. § 5103A(d). 

There is no credible, competent evidence indicating that any 
current acquired psychiatric disorder may be associated with 
service.  This conclusion is based on the fact that it was 
not until more than 30 years after service discharge that 
psychiatric symptoms were documented and at that time it was 
not associated with his military service.  Thus, because the 
evidence of record is sufficient to make a decision on the 
claim, VA is not required to provide the Veteran with a 
medical examination absent a showing of a current disability 
and an indication of a causal connection between the claimed 
disability and service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to the claim has been obtained and 
associated with the claims file, and he has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD.

Service connection for an acquired psychiatric disorder, to 
include anxiety and depression is denied.


REMAND

The claims file includes a provisional diagnosis of PTSD.  
However, the Veteran has only provided vague and non-specific 
information regarding stressful in-service events.  At least 
one of these stressful incidents, mortar attacks, could 
potentially be verified by unit records.  However, the U.S. 
Army and Joint Services Records Research Center (JSRRC), has 
not been contacted to research the Veteran's alleged service 
stressor.  Therefore, an attempt should be made in this 
regard; before this, however, the RO/AMC should request a 
comprehensive statement from the Veteran containing as much 
detail as possible regarding the alleged stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

Consequently, the Board finds that, following completion of 
the additional development requested herein, if the RO/AMC 
finds that there is credible supporting evidence that a 
claimed in-service stressor actually occurred, the complete 
record should be reviewed by the appropriate VA physician.  
If PTSD is diagnosed, the manifestations should be described 
in detail, the stressor should be identified, and the 
evidence accepted to document the stressor should be 
indicated.

Finally, since the PTSD claim could have a significant impact 
upon the Veteran's secondary service connection claims for a 
heart condition, hypertension, gastrointestinal problems, 
substance abuse, a chemical imbalance and a back condition 
are inextricably intertwined and it is appropriate to defer 
consideration of these claims until the development requested 
is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).  
Accordingly, a decision on these issues is deferred pending 
completion of the actions requested below.  

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to 
the claims, such as providing him with 
updated notice of what evidence has 
been received and not received by VA, 
as well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159. 

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
disabilities, or to provide the 
identifying information and any necessary 
authorization to enable the RO/AMC to 
obtain such evidence on his behalf.  All 
attempts to procure records should be 
documented in the file.  If the records 
identified by the Veteran are 
unavailable, a notation to that effect 
should be inserted in the file.  He and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  Contact the Veteran to give him 
another opportunity to provide any 
additional specific information he may 
have concerning his claimed stressors.  
He should provide any information that 
might corroborate his alleged stressor 
that he experienced mortar attacks.  He 
should also be asked to provide as much 
information as possible, particularly 
dates and places.  Advise him that, if 
possible, he should provide names of 
other individuals who were also present 
and witnessed or knew of the incident, or 
who can confirm his proximity to the 
incidents.  The Veteran is advised that 
this information is necessary to obtain 
supportive evidence of the alleged 
stressor events, and that he must be as 
specific as possible, because without 
such details an adequate search for 
verifying information cannot be 
conducted.  

4.  Forward a copy of the Veteran's DD 
Form 214, together with the stressor 
information that has been obtained, to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) for an attempt at 
stressor verification.  Ask the JSRRC to 
provide any additional information that 
might corroborate the Veteran's alleged 
stressor, particularly with respect to 
his contention that he was involved in 
mortar attacks in Cam Rahn Bay, Da Nang, 
and Nha Trang.  If the case is not 
referred to JSRRC, reasoning should be 
provided.

5.  Then, review the file and make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
Veteran was exposed to any in-service 
stressor.  If so, identify the nature of 
the specific stressor or stressors 
independently established by the record.  
In reaching this determination, address 
any credibility questions raised by the 
record.

6.  If and only if the RO determines that 
there is credible supporting evidence 
that the claimed inservice stressor(s) 
actually occurred, the Veteran should be 
referred for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner for review 
of the case, and a notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The examiner should elicit 
from the Veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  All indicated tests 
and studies are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings should be reported in 
detail.  Complete diagnoses should be 
provided.  

a.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed.) of the American 
Psychiatric Association (DSM-IV).  To 
the extent possible, the examiner is 
to reconcile any contradictory 
evidence regarding the etiology of 
any diagnosed psychiatric disorder.

b.  If the examiner concludes that 
the Veteran has a diagnosis of PTSD, 
the examiner should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that the PTSD is a 
result of one or more verified in-
service stressor.

c.  If the Veteran does not have 
PTSD, the examiner should 
specifically indicate so.  Any 
opinion provided should include 
discussion of specific evidence of 
record.  The basis for the 
conclusions reached should be stated 
in full, and any opinion contrary to 
those already of record should be 
reconciled, to the extent possible.

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

7.  If it is determined that the Veteran 
has a valid diagnosis of PTSD related to 
verified stressors, he should then be 
referred for an appropriate VA 
examination(s) to ascertain whether it is 
at least as likely as not that PTSD 
aggravates, contributes to, or 
accelerates any currently demonstrated 
heart condition, hypertension, 
gastrointestinal problems, substance 
abuse, chemical imbalance or back 
condition.  

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate each claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


